[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case comes to this court as a hearings in damages. The parties appeared, evidence was presented, exhibits were entered into evidence, and the parties made argument. The court finds that the plaintiff has established by a fair preponderance of the evidence, damages to be paid by the defendant as follows:
1. Compensatory damages in the sum of $22,894.00.
    2. Attorney's fees in the sum of $3,179.40 consisting of $2,619.40 for approximately 16.7 hours of time prior to the trial and $560.00 for the proceedings at trial and the preparation therefor.
3. Costs in the sum of $340.00.
    4. The court finds a violation of the Connecticut Unfair Trade Practices Act.
CT Page 3395
In the defendant's own words he was "robbing Peter to pay Paul." The defendant stated that it was "stupid but that's what I did." I have been "trying to overcome my stupidity." The defendant was arrested, prosecuted and pleaded no contest to larceny in the third degree. Punitive damages based on the Unfair Trade Practice of using the plaintiff's money for other purposes than to pay the cruise line are awarded in the sum of $40,000.00.
Therefore, a total judgment in the sum of $66,413.40 is awarded.
KARAZIN, J.